Citation Nr: 1724525	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right foot calcaneal spurs.

2.  Entitlement to an initial rating in excess of 20 percent for left foot calcaneal spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 201l rating decision granted service connection for bilateral foot calcaneal spurs, and assigned a noncompensable initial rating, effective from June 23, 2010.  During the pendency of the appeal, a June 2016 rating decision assigned a separate 20 percent initial rating for right foot calcaneal spurs and a separate 20 percent initial rating for left foot calcaneal spurs, each effective from June 23, 1010.

This matter was previously remanded by the Board for additional development in November 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2015.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  For the rating period prior to July 15, 2013, the right foot and left foot calcaneal spurs are each most appropriately described as moderately severe foot injury.

2.  For the rating period from July 15, 2013, the right foot and left foot calcaneal spurs are each most appropriately described as severe foot injury.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent prior to July 15, 2013, for right foot calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2016).

2.  The criteria for a staged initial disability rating of 30 percent and no higher from July 15, 2013, for right foot calcaneal spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2016).

3.  The criteria for an initial disability rating in excess of 20 percent prior to July 15, 2013, for left foot calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2016).

4.  The criteria for a staged initial disability rating of 30 percent and no higher from July 15, 2013, for left foot calcaneal spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's right and left foot calcaneal spurs are rated under DC 5284, which corresponds to other foot injuries.  DC 5284 is the appropriate diagnostic code because calcaneal spurs are not among the foot disabilities specifically named by the rating schedule.  Under Diagnostic Code 5284, a 20 percent rating is provided for "moderately severe" foot injury.  38 C.F.R. § 4.71a, DC 5284 (2016).  A 30 percent evaluation is provided for "severe" foot injury.  Id.  Additionally, the Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  Id.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Id.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to July 15, 2013

The record does not contain evidence that the Veteran's calcaneal spurs of either foot were more than moderately severe prior to July 15, 2013.  In December 2009, the Veteran described his foot pain as feeling like walking on nails.  A February 2011 VA examination noted pain in the Veteran's feet described as burning and tingling.  The effects of the calcaneal spurs and service-connected left knee osteoarthritis were described as decreased mobility and pain.  The effects on his usual daily activities were mostly mild or moderate, but the examiner noted that the disabilities did prevent exercise and sports.  The Veteran did not require assistive aids for walking.  

Even allowing the Veteran the benefit of the doubt, the Board does not find that the level of impairment caused by the Veteran's right or left foot calcaneal spurs prior to July 15, 2013, more approximated severe foot injury.  The effects of both the calcaneal spurs and left knee osteoarthritis were clinically characterized as mild to moderate with the exception of exercise and sports, which does not support a finding that the Veteran's right or left foot calcaneal spurs were severe.  The current moderately severe characterization encompasses the level of impairment described in the record prior to July 15, 2013.  Therefore, entitlement to a higher initial rating for right or left foot calcaneal spurs, prior to July 15, 2013, must be denied.

From July 15, 2013

On July 15, 2013, the Veteran requested a motorized scooter for his painful heel spurs as well as other service-connected and non-service-connected disabilities.  He stated that he walked household distances with a cane or holding onto furniture, and that he was only able to walk approximately 120 feet with a cane before being limited by his pain in his feet and back, as well as shortness of breath.  He stated that he uses a walker on very bad days, and that he falls 2-3 times per month.  He reported using electric carts in stores.  The treatment note concluded that the Veteran was not able to walk functional outdoor distances, and meets VA criteria for a motorized scooter.  

The Veteran testified at a hearing in August 2015.  The Veteran stated that without his medication, he believes he would not be able to stand at all due to his foot pain.  The Veteran reported that he was unable to walk more than 25-30 feet without sitting down to let his feet get more comfortable.  He stated that he only wears tennis shoes because they feel better on his feet than leather shoes, and that he does not lace them due to swelling of his feet. 

Another VA examination was conducted in January 2016.  The examiner noted pain to the heel that worsens with weight-bearing activities.  During flare-ups, the Veteran was unable to tolerate prolonged standing and walking due to pain in the heels.  The examiner described the Veteran's calcaneal spurs as moderately severe to both sides.  The disability chronically compromised weight-bearing.  Lack of endurance was noted as a symptom, as well as pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, and interference with standing.  The Veteran reported using a cane and a scooter for foot pain and peripheral neuropathy.  The examiner concluded that there is no functional impairment such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  The examiner stated that it was difficult if not impossible to differentiate what portion of the Veteran's foot pain was attributable solely to his heel spur versus peripheral neuropathy without resorting to mere speculation because there was a high degree of overlap of pain from the bilateral neuropathy and from the bilateral heel spurs.

Even though the record indicates that the Veteran was assigned a scooter due to multiple disabilities, not solely due to the calcaneal spurs, the July 2013 notation indicates substantial worsening of the Veteran's foot pain.  As the January 2016 VA examiner found that it was not possible to distinguish the foot pain caused by the service-connected calcaneal spurs and the non -service-connected peripheral neuropathy, the Board will consider all of the Veteran's foot symptoms in rating his disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence of record indicates that the Veteran's foot pain has significantly limited the Veteran's mobility.  The January 2016 examination indicated that the Veteran is unable to walk for prolonged periods during flare-ups, and the record reflects that the distance he can walk is 120 feet per the July 2013 note, or 25-30 feet according to the Veteran's hearing testimony.  The Board concludes that the severe limitation of the Veteran's mobility by his foot pain warrants characterizing the disability as severe, rather than moderately severe.  Therefore, the issues are granted for the period beginning on July 15, 2013, and a rating of 30 percent is assigned for right foot calcaneal spurs and a 30 percent rating is assigned for left foot calcaneal spurs..

A rating in excess of 30 percent for either right foot or left foot calcaneal spurs is not warranted.  There is no indication that the Veteran's foot pain is the functional equivalent of the loss of use of either foot, which is required for a 40 percent rating.  On the contrary, the January 2016 examiner specifically found that the Veteran's functional impairment is not such that he would be equally well served by amputation with prosthesis.  

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 percent prior to July 15, 2013, for right foot calcaneal spurs, is denied.

Entitlement to a staged initial disability rating of 30 percent and no higher from July 15, 2013, for right foot calcaneal spurs, is granted.  

Entitlement to an initial disability rating in excess of 20 percent prior to July 15, 2013, for left foot calcaneal spurs, is denied.  

Entitlement to a staged initial disability rating of 30 percent and no higher from July 15, 2013, for left foot calcaneal spurs, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


